OPINION OF THE COURT
Judgment appealed from and prior nonfinal order of the Appellate Division brought up for review affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (114 AD2d 784). Insofar as defendant Otis Elevator now urges that the charge on res ipsa was improperly given in view of plaintiffs contributory negligence, that issue was not preserved at the trial court.
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone and Hancock, Jr. Taking no part: Judge Meyer.